Citation Nr: 0830421	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  05-11 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for vertigo, to include as 
secondary to service-connected tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

Preliminarily, the Board notes that additional evidence, in 
the form of private medical records dated in May 2005 and a 
lay statement from the veteran's wife, also received in May 
2005, have been added to the record subsequent to the 
issuance of the most recent statement of the case (SOC), 
dated in September 2004.  This evidence was not accompanied 
by a waiver and has not yet been considered by the Agency of 
Original Jurisdiction (AOJ).  If an SOC or SSOC is prepared 
before the receipt of additional evidence, a SSOC must be 
issued to the veteran, as provided in 38 C.F.R. § 19.31 
(2007), unless the additional evidence is duplicative or not 
relevant to the issue on appeal.  38 C.F.R. § 19.37(a) 
(2007).  In this case, the newly presented evidence is 
duplicative of evidence already associated with the claims 
file.  The May 2005 private medical records confirm that the 
veteran has a current diagnosis of vertigo, which was 
previously diagnosed by the April 2004 VA examiner.  
Similarly, the lay statement from the veteran's wife 
reiterates that the veteran has experienced vertigo and was 
involved in an explosion during service.  These facts were 
previously of record, most notably as part of the veteran's 
contentions in his February 2004 claim, the April 2004 VA 
examination, and the May 2004 buddy statement.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to have vertigo that is 
causally or etiologically related to his military service or 
to a service-connected disorder.


CONCLUSION OF LAW

Vertigo was not incurred in active service and is not 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty was satisfied by letters 
sent to the veteran in April and May 2004.  The letters 
addressed all required notice elements and were sent prior to 
the initial unfavorable decision by the AOJ.  In this case, 
the fact that the notice did not address either the relevant 
rating criteria or effective date provisions, was harmless 
error because service connection is being denied, and 
therefore no rating or effective date is being assigned.  

The Board does observe that both the veteran and his wife 
stated that he received treatment from a Dr. S.L. in 
California in the 1970's or early 1980's.  Although the 
veteran's wife provided the address for this physician in her 
May 2005 statement, VA has not attempted to obtain these 
records.  However, no specific dates of treatment were 
provided, nor did the veteran identify these records as 
records that he wished VA to obtain on his behalf.  This fact 
is of particular importance because the veteran did identify 
several other private treatment records he wished VA to 
obtain on his behalf, and VA did so.  See Graves v. Brown, 8 
Vet. App. 522, 525 (1996) ("Secretary's section 5103(a) 
obligation depends on the particular facts of the case and on 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA-benefits 
claim," (quoting Robinette v. Brown, 8 Vet. App. 69, 78 
(1995))).  Therefore, the Board finds that VA has fulfilled 
its duty to notify under the VCAA.

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the veteran's service medical records, VA 
treatment records, and private medical records pertinent to 
the years after service.  Additionally, the veteran was 
afforded a VA examination in April 2004.  The Board, 
therefore, finds that the VCAA duty to assist has also been 
satisfied. 


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre- 
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which version favors the 
claimant.

In this case, the veteran claims to have vertigo as a result 
of his service-connected tinnitus.  To afford the veteran 
every possible consideration, the Board will also consider 
direct service connection.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for vertigo.  
The veteran's service medical records are negative for any 
complaints, treatment, or diagnosis of vertigo or dizziness.  
Indeed, at his January 1946 discharge examination, the 
examiner found the veteran's ears to be clinically normal and 
no neurological disorders were noted.  Moreover, the medical 
evidence of record does not show that the veteran sought 
treatment for vertigo immediately following his period of 
service or for many decades thereafter.  Therefore, the Board 
finds that vertigo did not manifest in service or for many 
years thereafter.

With regard to the years-long evidentiary gap in this case 
between active service and the earliest manifestations of 
vertigo, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first symptoms of arthritis of 
multiple joints is itself evidence which tends to show that 
such a disorder did not have its onset in service or for many 
years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness). 

In addition to the lack of evidence showing that vertigo 
manifested during service or within close proximity thereto, 
the medical evidence of record does not link the veteran's 
current vertigo to his military service.  In fact, at the 
April 2004 VA examination, the examiner opined that the 
veteran's vertigo was more than likely due to canalithiasis 
of the semicircular canal, and less than likely due to the 
veteran's history of noise exposure during service.  
Therefore, the Board finds that vertigo did not manifest 
during service and has not been shown to be causally or 
etiologically to an event, disease, or injury in service.

As to the veteran's claim that his vertigo is related to his 
service-connected tinnitus, the Board also finds that the 
medical evidence of record does not support this contention.  
The veteran is service-connected for tinnitus; however, the 
medical evidence has not established a relationship between 
the veteran's current vertigo and his service-connected 
disability.  The Board does observe that the April 2004 VA 
examiner and the May 2005 private physician both diagnosed 
the veteran with positional vertigo.  However, the April 2004 
VA examiner stated that the veteran's vertigo was not caused 
by his service-connected tinnitus because tinnitus does not 
cause vertigo. 

With respect to the issue of aggravation, the Board finds 
that the record does not support the proposition that the 
veteran's vertigo is aggravated by his service-connected 
tinnitus.  An award of service connection must be based on 
reliable competent medical evidence and may not be based on a 
resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102.  Thus, because there is no competent 
medical evidence of record concluding that the veteran's 
vertigo was aggravated by his service-connected tinnitus, 
secondary service-connection based on a theory of aggravation 
cannot be granted. 

The Board does observe the veteran's contentions in his 
February 2004 claim that he believed that his morning 
dizziness was caused by his tinnitus, and his wife's 
contention in her May 2005 statement that the veteran 
apparently had dizziness due to his war service.  However, 
although the veteran and his wife may sincerely believe that 
his vertigo was caused by his service-connected tinnitus or 
noise exposure during the service, the veteran and his wife, 
as laypeople, are not qualified to render a medical opinion 
as to etiology or diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); see also Voerth v. West, 13 Vet. 
App. 117, 119 (1999) (unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative of a nexus to service).

In sum, the Board acknowledges that the veteran has a current 
diagnosis of positional vertigo.  However, in order to 
establish secondary service connection, there must be 
competent evidence establishing an etiological relationship 
between a service connected disability and the current 
disability.  See Wallin v. v. West, 11 Vet. App. 509, 512 
(1998).  After considering all the evidence under the laws 
and regulations set forth above, the Board concludes that the 
veteran is not entitled to service connection for vertigo 
because the competent medical evidence does not reveal a 
nexus to a service-connected disorder.  Additionally, the 
evidence does not support service connection on a direct 
basis because there is no competent medical evidence showing 
that his vertigo is related to an injury or disease during 
service, or that his vertigo manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service.  Absent such a nexus, service 
connection for vertigo may not be granted.  38 C.F.R. §§ 
3.303, 3.310 (2007).

For these reasons, the Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection for vertigo, to include as secondary to service-
connected tinnitus.  Because the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt provision does not apply.  Accordingly, the Board 
concludes that service connection for vertigo, to include as 
secondary to service-connected tinnitus is not warranted.  
See 38 U.S.C.A. § 5107(b) (West 2002 & Supplement 2007); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2007).


ORDER

Entitlement to service connection for vertigo, to include as 
secondary to service-connected tinnitus, is denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


